Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of May
11, 2012, by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota Corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 14, 2010, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.        Section 1.1. (a) is hereby amended by deleting “June 30, 2012” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “June 30, 2013,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of May 11,
2012 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

 

2.        Section 7.2 is hereby deleted in its entirety, and the following
substituted therefor:

 

   “SECTION 7.2.   NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

  BORROWER:     FLEXSTEEL INDUSTRIES, INC.     Chief Financial Officer     3400
Jackson Street     Dubuque, IA  52001               BANK: WELLS FARGO BANK,
NATIONAL ASSOCIATION     666 Walnut Street, 2nd Floor     Des Moines, IA  50309

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

 

-1-

 

 

3.        Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.        Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

5.        Borrower acknowledges receipt of a copy of this Amendment signed by
the parties hereto.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
YOU AND THIS LENDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

FLEXSTEEL INDUSTRIES, INC.   WELLS FARGO BANK, NATIONAL ASSOCIATION            
  By:   /s/ Timothy E. Hall   By:   /s/ James Hilgenberg     Timothy E. Hall,
Sr. VP Finance     James Hilgenberg, Relationship Manager     CFO, Secretary,
Treasurer                    

 

 

 

 

 

 

-2-



 